      Case 1:13-cr-00966-JCH-SMV Document 562 Filed 06/08/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                      No. 1:13-cr-00966-JCH

MATTHEW CHANNON and
BRANDI CHANNON,

       Defendants.


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant Matthew Channon’s “Motion to Recognize

Completion of Supervised Release” (ECF No. 555). The Government responded in opposition

(ECF No. 558) and Mr. Channon filed a reply (ECF No. 560). The Court, having carefully

considering the motion, briefs, and relevant law, denies the motion.

I.     BACKGROUND

       Familiarity with the facts of this case is presumed. The Court presents only the facts

necessary to decide the motion. On October 20, 2016, Mr. Channon was sentenced to prison for

12 months and one-day for his crimes of conviction followed by two-years of supervised release.

See Amen. J., ECF No. 379. After sentencing, Mr. Channon was placed in the United States

Marshal Service’s custody for “processing.” Mr. Channon’s time in processing earned him a one-

day credit against his sentence as time spent in official detention under 18 U.S.C. § 3583(b). He

was then released to prosecute an appeal. After resolution of the appeal, Mr. Channon reported to

prison in May 2019.
      Case 1:13-cr-00966-JCH-SMV Document 562 Filed 06/08/20 Page 2 of 3



       In his motion, Mr. Channon contends the October 20, 2016 processing with the Marshal

was “imprisonment,” and thus triggered the supervised-release clock. Consequently, he believes

that he was on supervised release from October 2016 to October 2018. He asks the Court to

“recognize the 2018 expiration and completion of his 2-year period of supervised release, and

notify U.S. Probation of the same.” Def.’s Mot. at 6. The Government opposes the motion.

II.    DISCUSSION

       Under 18 U.S.C. § 3624, a defendant’s “term of supervised release commences on the day

the person is released from imprisonment.” 18 U.S.C. § 3624(e). The federal statute authorizing

supervised release likewise states that a term of supervision begins, “after imprisonment.” 18

U.S.C. § 3583(a). The phrase “released from imprisonment,” “contemplates a defendant’s

“freed[om] from confinement.” United States v. Neuhauser, 745 F.3d 125, 129 (4th Cir. 2014)

(quoting United States v. Johnson, 529 U.S. 53, 57 (2000)). “Supervised release does not run while

an individual remains in the custody of the Bureau of Prisons.” Johnson, 529 U.S. at 57. That is,

“[s]upervised release has no statutory function until confinement ends.” Id. at 59. According Mr.

Channon, because he “was handcuffed, fingerprinted, had his DNA taken, and spent time looking

through bars in a locked holding cell,” during post-sentencing processing, that began his

imprisonment. Def.’s Mot. at n.1. He then was “released” from imprisonment the same day,

triggering the supervised-release clock.

       However, Mr. Channon’s argument is unavailing and problematic for several reasons. First,

he cites zero on point authority that processing by the Marshal begins the running of the supervised

release clock. Under D.N.M.LR-Cr. 47.7, the Court disregards Mr. Channon’s unsupported

assertions. Second, precedent indicates that his argument is wrong on the merits. See Francis v.

Maloney, 798 F.3d 33, 39 (1st Cir. 2015) (“the phrase ‘is released from imprisonment’ is clear: it
       Case 1:13-cr-00966-JCH-SMV Document 562 Filed 06/08/20 Page 3 of 3



signifies the date that the individual is actually released from prison.”) (citing Johnson, 529 U.S.

at 56–59)); United States v. Earl, 729 F.3d 1064, 1068 (9th Cir. 2013) (defendant’s home

confinement did not start his term of supervised release; rather “his term of supervised release

could not begin until his prescribed term of imprisonment expired.”) Third, Mr. Channon’s theory

defies common-sense and the purpose of supervised release, which is to “contribute[ ] to a

defendant’s rehabilitation and ‘transition to community life.’” Neuhauser, 745 F.3d at 130 (quoting

Johnson, 529 U.S. at 59). The statute would be defenestrated if a defendant could complete

supervised release before even beginning a prison-term. That is why “[s]upervised release has no

statutory function until confinement ends.” Johnson, 529 at 59. Mr. Channon’s confinement ended

March 2020, when he was “actually released from prison.” Francis, 798 F.3d at 39. Because he

has failed to show that his post-sentencing processing on October 20, 2016 constituted

“imprisonment” from which he was “released,” the Court does not consider Mr. Channon’s

remaining unpersuasive arguments.

III.    CONCLUSION

        Mr. Channon’s two-year term of supervised release began on the day that he was released

from confinement in March 2020.

        IT IS THEREFORE ORDERED that Defendant Matthew Channon’s “Motion to

Recognize Completion of Supervised Release” (ECF No. 555) is DENIED.

        IT IS SO ORDERED.




                                                       ___________________________________
                                                       Hon. Judith C. Herrera
                                                       Senior United States District Judge
